 1                                                                       The Honorable James L. Robart

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

     AMAZON.COM, INC., a Delaware
 8
     corporation, AMAZON TECHNOLOGIES,                     CASE NO. 2:19-cv-01688-JLR
     INC., a Nevada corporation; and AMAZON
 9   SERVICES, LLC, a Nevada limited liability
     company,                                              STIPULATED ORDER AND DISMISSAL
10
                                    Plaintiffs,            NOTE ON MOTION CALENDAR:
                                                           April 3, 2020
11
                    v.

12   ONLINE SECRETS, INC., a corporation,
     NATURAL HEALTH USA, LLC, a limited
13   liability company, HERITAGE FUNDING
     CORP., a corporation, MICHAEL J.
     GAZZOLA, an individual, MATTHEW S.
14
     BEHDJOU, an individual, and DOE Companies
     1 – 20,
15
                                    Defendants.
16
             The Parties, by and through their undersigned counsel, stipulate to the entry of the
17
     following Stipulated Order and Dismissal in order to publicly document and ensure the
18 enforceability of the confidential settlement agreement reached by the Parties and to avoid the

19 expense, delay, and expenditure of judicial resources otherwise required by continued litigation.
     The Parties stipulate as follows:
20

     STIPULATED ORDER AND DISMISSAL - 1
     (CASE NO. 2:19-cv-01688-JLR)
 1                                             STIPULATION

 2           1.     Captioned plaintiffs (“Plaintiffs” or “Amazon”) filed a Complaint, Dkt. #1,

     against captioned defendants (“Defendants”) alleging (1) trademark infringement in violation of
 3
     the Lanham Act § 32; 15 U.S. S § 1114; (2) false association/Federal Unfair Competition in
 4 violation of the Lanham Act, § 43(a); 15 U.S.C. § 1125(a); (3) dilution and tarnishment of a

 5 famous mark in violation of the Lanham Act § 43(c); 15 U.S.C. § 1125(c); and, (4) tortious
     interference with Amazon’s seller agreements.
 6
             2.     Amazon alleges that Defendants improperly exploited Amazon’s trademarks and
 7 brand to suggest affiliation with Amazon, encouraging students seeking to sell in Amazon’s

 8 online stores to overpay Defendants for consulting services that do not produce the results
     promised. Amazon further alleges that Defendants then directed and encouraged students to
 9
     pursue success on Amazon via activities, such as fake product reviews, that violate the students’
10 contractual obligations to Amazon as Amazon sellers. Amazon alleges that Defendants’

11 misconduct has caused and is causing irreparable harm to Amazon’s reputation and goodwill
     with both its customers and its third-party sellers.
12
             3.     Defendants deny these allegations, but acknowledge that the following stipulated
13 relief is appropriate to resolve Amazon’s Complaint via the benefit of a fully enforceable court

14 order:
             a. Defendants must disclose to Amazon all entities, websites, and affiliates in which
15              Defendants have an ownership interest or otherwise manage or control, related to
                selling on Amazon, including a description of each business sufficient for Amazon to
16              understand how it interacts with Amazon’s seller platforms.

17           b. Defendants will remove all logos and marks identified in the Complaint from their
                materials and refrain from using any Amazon marks in their materials.
18           c. Defendants will post on all Defendants’ student acquisition, communications and
                training materials, immediately identifiable language stating: “We are not affiliated
19              with Amazon. We expect our students to be familiar with and follow all of Amazon’s
                requirements in the Amazon Services Business Solutions Agreement (“BSA”). If we
20              discover violations of these requirements, we will report them to Amazon.”

     STIPULATED ORDER AND DISMISSAL - 2
     (CASE NO. 2:19-cv-01688-JLR)
 1              Defendants will report to Amazon any violations of Amazon’s BSA by those
                affiliated with Defendants.
 2
            d. Defendants shall post the following language on their Facebook site and any other
               internet or blog related gathering place for Amazon sellers affiliated with Defendants:
 3
                   “We expect our students and participants in this forum to be familiar with and
 4                 follow all of Amazon’s requirements in the Amazon Services Business Solutions
                   Agreement (BSA). These requirements prohibit review manipulation and other
                   improper activities. If we discover violations of these requirements, we will
 5
                   report them to Amazon.”

 6              Defendants will repost this language 14 days after the first post and then take down
                their Facebook site and all other group discussion forums that they control within 30
 7              days of the first published announcement in this paragraph.

            e. Defendants will send the quoted language in paragraph 3(d) via email to all their
 8
               students.

 9          The Parties stipulate to entry of Paragraph 3 as a fully enforceable court order

     accompanying dismissal without prejudice of this matter.
10
                                                 ORDER
11          Pursuant to LCR 10(g), IT IS SO ORDERED. This matter is hereby dismissed, without

12 prejudice.
            Dated this 3rd day of April, 2020.
13

14

15                                                        A
                                                         JAMES L. ROBART
16                                                       United States District Judge

17

18

19

20

     STIPULATED ORDER AND DISMISSAL - 3
     (CASE NO. 2:19-cv-01688-JLR)
 1 Presented by:
                                          SUMMIT LAW GROUP, PLLC
 2                                        Attorneys for Plaintiffs Amazon.com, Inc., Amazon
                                          Technologies, Inc. and Amazon Services, LLC
 3
                                          By s/ Philip S. McCune
                                          By s/ Christopher T. Wion
 4                                        By s/ Jesse L. Taylor
                                             Philip S. McCune, WSBA #21081
 5                                           Christopher T. Wion, WSBA #33207
                                             Jesse L. Taylor, WSBA #51603
                                             philm@summitlaw.com
 6                                           chrisw@summitlaw.com
                                             jesset@summitlaw.com
 7                                           315 Fifth Avenue S., Suite 1000
                                             Seattle, WA 98104-2682
 8                                           (206) 676-7000

 9 Stipulated by:

10                                        LOWE GRAHAM JONES PLLC
                                          Attorneys for Defendants
11                                        By s/ Mark Walters
                                             Mark Walters, WSBA #30819
12                                           walters@lowegrahamjones.com
                                             701 5th Ave, Ste. 4800
                                             Seattle, WA 98104-7009
13                                           (206) 381-3300

14

15

16

17

18

19

20

     STIPULATED ORDER AND DISMISSAL - 4
     (CASE NO. 2:19-cv-01688-JLR)
